                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


TONI CHAVES,                                      §
                                                  §
                   Plaintiff,                     §                SA-19-CV-00861-ESC
                                                  §
vs.                                               §
                                                  §
COGENT MEDICAL LABORATORY,                        §
LLC,                                              §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion to Abate

Deadlines and Reissue Scheduling Order [#28]. By her motion, Plaintiff asks the Court to abate

all deadlines in this case until further order of the Court in light of the withdrawal of Defendant’s

counsel from this action, Defendant’s unresponsiveness to his counsel prior to the withdrawal,

and the failure to Defendant to advise the Court of its retention of new counsel to date. The

Court will grant the motion. By previous order, the Court instructed Defendant to obtain

substitute counsel, as LLCs cannot proceed in federal court on their own behalf. The Court set a

deadline of March 18, 2020 by which Defendant must file an advisory regarding its new counsel.

The Court will therefore abate all deadlines, including any outstanding discovery responses that

might be due, until further order of the Court.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Abate Deadlines and

Reissue Scheduling Order [#28] is GRANTED.

       IT IS FURTHER ORDERED that all deadlines set forth in the Scheduling Order are

ABATED until further order of the Court.




                                                  1
IT IS SO ORDERED.

SIGNED this 3rd day of March, 2020.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                      2
